Citation Nr: 1605477	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for lichen planus.

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for valvular heart disease, to include as secondary to the medications used to treat the service-connected lichen planus and hemorrhoids.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to the service-connected skin disorders and/or the medication used to treat the service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and January 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2009, the Veteran testified during a hearing before the undersigned.  A transcript of that proceeding has been associated with the claims folder.

The claim was remanded by the Board for additional development in September 2009 and June 2014.  The requested development having been completed, the matter is again is before the Board.

In December 2015, the Veteran submitted additional evidence in support of his claim. However, in May 2015, the Veteran and his representative submitted a waiver of initial RO consideration of any new evidence submitted after that date. See 38 C.F.R. § 20.1304 (2015).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to an initial compensable rating for PFB; entitlement to service connection for valvular heart disease; and entitlement to service connection for CFS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, throughout the entire timeframe on appeal, the Veteran's lichen planus is shown to have been productive of a disability picture involving constant or near-constant systemic medications during any 12-month period.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a rating of 60 percent, but no higher, for lichen planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7806 (2002), 7822 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in June 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lichen planus. The Board instructed the examiner to attempt to reconcile the diagnoses of lichen planus and psoriasis, and to report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder only.

In April 2015, the RO provided the Veteran with a VA examination for his service-connected lichen planus.  As instructed, the examiner reconciled the diagnoses of lichen planus and psoriasis and reported in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder. The RO readjudicated the Veteran's claim for an increased rating in a May 2015 SSOC.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements concern the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication Vazquez-Flores notice by letter dated in October 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

In March 2008, the VA attempted to obtain any outstanding Social Security Administration (SSA) records. However, in a response dated that same month, the SSA indicated that it was unable to locate the Veteran's medical records. In April 2008, the RO issued a Formal Finding on the Unavailability of the Veteran's SSA Records. Having reviewed the record, the Board concludes that it is reasonably certain that any SSA records pertaining to the Veteran no longer exist and further efforts to attempt to obtain them would be futile.

Additionally, during the appeal period, the Veteran was afforded VA examinations in November 2007, December 2009, September 2014, and April 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lichen planus (formerly papulosquamous rash of the penis) is currently rated as 50 percent disabling under the version of 38 C.F.R. § 4.118, Diagnostic Code 7806, in effect prior to August 30, 2002.

By regulatory amendment effective August 30, 2002, substantive changes were made to the schedular criteria for rating skin diseases. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833. See 67 Fed. Reg. 49596-49599 (July 31, 2002). As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new rating criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change. 

As the RO has considered both the former and revised criteria for rating the Veteran's service-connected lichen planus (formerly papulosquamous rash of the penis), and furnished him notice of the revised criteria in the December 2002 rating decision and subsequent statements of the case, there is no due process bar to the Board also considering the former and revised criteria. 

Under the criteria of former Diagnostic Code 7806, in effect prior to August 30, 2002, a 10 percent rating required exfoliation, exudation, or itching involving an exposed surface or extensive area. A 30 percent rating required constant exudation or itching, extensive lesions, or marked disfigurement. A 50 percent rating required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or the skin disorder must be exceptionally repugnant. 38 C.F.R. 4.118, Diagnostic Code 7806 (2002). 

Under the criteria of revised Diagnostic Code 7806 (dermatitis or eczema), effective August 30, 2002, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period. A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 38 C.F.R. 4.118, Diagnostic Code 7806 (2015).

However, the RO found (and the Board agrees), that under the revised criteria, the Veteran's service-connected lichen planus (formerly papulosquamous rash of the penis) is more properly evaluated under the new Diagnostic Code 7822 (papulosquamous disorders not listed elsewhere, including lichen planus). Therefore, the Board will consider whether the Veteran is entitled to a higher evaluation for his service-connected lichen planus under the more appropriate Diagnostic Code 7822.

Under Diagnostic Code 7822, a 10 percent evaluation is warranted in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period. 38 C.F.R. 4.118, Diagnostic Code 7822 (2015).

IV.  Factual Background and Analysis

      Factual Background
      
In September 2007, the Veteran filed a claim for an increased rating for his service-connected lichen planus, rated as 50 percent disabling. He indicated that he felt the condition had worsened considerably; he noted that his legs, ears, nose, face, penis, groin, elbows, and scrotum had not improved since his last rating.

In a VA treatment record dated in September 2007, the dermatologist noted difficult to control psoriasis largely affecting the genitals. The dermatologist noted that it affected the arms, scalp, and legs less. The dermatologist noted treatment with many topical and oral therapies, including MTX, Soriatane, and most recently, Enbrel. The dermatologist noted that the Veteran had been on Enbrel since May 2007 when the rash began to spread down the penile shaft. She noted that the rash was still spreading, and now affected the scrotum. On physical examination, there were psoriatic patches on the left elbow, right leg, and glans, shaft, and scrotum. The dermatologist noted that this was the most extensive activity that she had seen on the genitals of this long-term patient. The impression was disease activity in spite of aggressive dosing of Enbrel and topical steroid. The plan was to change from Enbrel to Raptiva.

On VA examination in November 2007, the examiner noted that the Veteran was service-connected for lichen planus. The examiner also noted that the Veteran had psoriasis per VA treatment review. The Veteran reported that his lichen planus began about 25 years prior. He reported that he was using all sorts of different creams and treatments, but they have all failed. The Veteran reported now having other parts of his body involved, like the inside of his ears and nose, his groin area, and his penis. He reported the following skin symptoms: dryness, peeling, cracking, and pain. He denied any systemic symptoms. The examiner noted skin disease treatment in the past 12 months. The examiner indicated that the Veteran's psoriasis had been treated with ammonium lactate (topical), Etancercept (immunosuppressive), and Raptiva (immunosuppressive). 

The examiner found a few lichenified hyperpigmented scaly plaques on the Veteran's bilateral distal legs with associated linear scratch marks (Wickham's striae) and patches of white scaling and cracking skin on the glans and shaft of the penis and scrotal area. The examiner indicated that these findings affected 0 percent of exposed skin and greater than 5, but less than 20 percent, of total body area. The examiner further noted a few scattered small, silvery scaling papules on the scalp; a circular-shaped patch of silvery scales and inflammation on the left elbow; scaling, dryness, and fissures around the fingernails bilaterally; and mild peeling and dryness of the outer ears and nostril edges bilaterally. The examiner noted that these findings affected 5 to 10 percent of exposed skin, and approximately 5 percent the percent of total body area. The diagnoses were psoriasis and lichen planus (service-connected condition). The examiner indicated that no photographs were taken, and there was no disfigurement. The examiner noted that there was no functional impairment caused by the skin condition.

In a VA addendum opinion dated in February 2008, the November 2007 examiner was asked to reconcile the diagnoses of lichen planus and psoriasis. The examiner noted diagnoses of psoriasis and lichen planus (service-connected condition), and explained that the Veteran had objective evidence of both skin conditions as outlined. The examiner noted that the manifestations of the lichen planus consisted of a few lichenified hyperpigmented scaly plaques on the bilateral distal legs with associated linear scratch marks (Wickham's striae) and patches of white scaling and cracking skin on the glans and shaft of the penis and scrotal area. The examiner noted that the lichen planus affected 0 percent of exposed skin and greater than 5, but less than 20 percent, of the total body area. The examiner noted that the manifestations of psoriasis consisted of a few scattered small, silvery scaling papules on the scalp; a circular-shaped patch of silvery scales and inflammation on the left elbow; scaling, dryness, and fissures around the fingernails bilaterally; and mild peeling and dryness of the outer ears and nostril edges bilaterally. The examiner noted that the psoriasis affected 5 to 10 percent of exposed skin and approximately 5 percent of the total body area.

In a submission dated in November 2007, the Veteran indicated that the lichen planus now covered 100 percent of his body (i.e., head, nose, face, arms, legs, penis, chest, abdomen, elbows, feet, and scrotum). He noted red, scaly, and thin plaques on all of the noted areas. He indicated that these areas were growing in size. The Veteran reported that the lesion on his penis continued to worsen, with fissuring and bleeding. He indicated that this was a deformity of the penis with a total loss of erectile power. The Veteran noted a well-documented history of treatment for a chronic rash permanently in his groin and scrotal area, which had turned severe. He noted that the rash was manifested by scaling scabs, which blister, break off, and bleed. He indicated this rash was resistant to a multitude of strong drugs and caused him psychological distress.

In his notice of disagreement dated in February 2008, the Veteran again indicated that the lichen planus covered over 100 percent of his body. In a submission dated in March 2008, the Veteran indicated that the lichen planus involved more than 60 to 70 percent of his entire body, and more than 50 percent of the exposed areas. On the Veteran's appeal on a VA Form 9 dated in September 2008, the Veteran indicated that he was requesting a 70 to 80 percent rating for his lichen planus. He disagreed with the examiner's findings that only 5 percent of his body was affected; he noted that his legs, ears, nose, face, penis, groin, elbows, and scrotum were all affected. He reiterated that the lichen planus involved more than 60 to 70 percent of his entire body, and had worsened considerably since his last rating. 

In a VA treatment record dated in May 2008, the Veteran was seen for a follow up for his psoriasis. The dermatologist noted that he had been on Raptiva for one year with moderate control. The dermatologist noted that the Veteran recently started developing new lesions on his legs, which he was treating with topicals with some improvement. On examination, there were a few scattered, well-demarcated red, scaly plaques on the lower legs and elbows. The assessment was plaque psoriasis, moderate control on Raptiva. The dermatologist discussed a possible switch to Humira due to the mild flare on Raptiva. In August 2008, it was noted that the Veteran had a many year history of psoriasis and had been on Raptiva for several years. He complained of a moderate flare of psoriasis currently, with itchy plaques on his groin, legs, hands, and arms. On examination, there were scattered brown, scaly plaques on the legs, knees, groin, trunk, and hands. The dermatologist also noted dystrophic fingernails with scaling periungally. The assessment was long-history of psoriasis, not well-controlled with Raptiva and topicals. The plan was to discontinue Raptiva, and start Humira. In December 2008, the Veteran reported flaring on Humira. He noted that he ran out of medication and had noticed an increase in the size of plaques on his arms. On examination, there were silver-colored plaques on the Veteran's knees, elbows, and hands and dystrophic nail changes. The assessment was psoriasis, plaque-type, covering 15 percent of body surface area. In April 2009, the Veteran had a follow up appointment for his Humira. He reported that he was doing fairly well. On examination, there were well-demarcated plaques with silver scale on his legs and genitals. The assessment was plaque psoriasis, stable on Humira, but not optimal control.

In the June 2009 Board hearing, the Veteran's representative noted that the Veteran's skin condition had been classified as several different diagnoses since its onset, including eczema, chronic dermatitis, actinic keratosis, and most recently, psoriasis. The Veteran's representative argued that the Veteran had suffered from the same symptoms through all of these diagnoses, and that his condition had spread to affect nearly his entire body. The Veteran's representative noted that treatment records from the 1990's indicate the same type of rash with the same type of symptomatology as treatment records from 2007. The representative argued that the November 2007 examiner did not ask the Veteran about flare-ups or discuss which of the Veteran's other body parts may be subject to the rash at any given time. The representative indicated that VA treatment records indicate that the Veteran not only had this rash on the areas mentioned by the examiner, but also on both of his arms and face intermittently. The representative noted that the Veteran has also reported that it affects his torso. The representative further argued that the VA treatment records reflected that the Veteran had constantly been on immunosuppressive therapy since at least March 2004 in an attempt to control his condition. The representative argued that the fatal flaw in the November 2007 examination was the separation of the Veteran's diagnoses. She explained that the examiner seemed to have latched onto the lichen planus diagnosis without recognizing that this was a general term used to characterize his overall skin condition, which previously had a number of different diagnoses. The representative argued that the examiner should have opined as to the combined effect of the Veteran's skin conditions, or, at the very minimum, considered aggravation of the nonservice-connected psoriasis.

The Veteran testified that his current skin symptoms were the same as the symptoms he experienced when he was initially service-connected. He indicated that the only difference was that the symptoms have spread around his body. He testified that his biggest concern was the disfiguration in his penis and groin area. He noted that the plaques in that area turn red and start bleeding. The Veteran described flare-ups; he indicated that the most severe areas affected were his legs and groin. He indicated that he was working full-time at the United States Postal Service. He noted that he missed approximately six to seven days a month due to flare-ups of his skin condition. The Veteran noted that his skin condition kept him from being physically active.

In September 2009, the Board remanded the Veteran's claim for another VA examination to address the current nature and severity of his service-connected lichen planus.

In a VA treatment record dated in October 2009, the Veteran presented with a long-standing history of psoriasis currently treated with Humira, TAC, and Dovonex. He reported increased lesions on his lower legs, and continued lesions on his penis that were very itchy. He reported previous treatment with Enbrel, Raptiva, Soriatane, and MTX. On examination, there were pink plaques, well-demarcated, with overlying scale and crust on the lower extremities and penis affecting approximately 5 percent of the body surface area. The assessment was psoriasis, plaque-type, slight worsening on Humira and topicals.

Pursuant to the Board's September 2009 remand, the Veteran was afforded a VA examination in December 2009. The Veteran reported an onset in service, which had now spread "all over." He reported an intense itch. He noted itching, peeling, and bleeding. He denied any systemic symptoms. The examiner noted that the Veteran was service-connected for lichen planus, but also had a diagnosis of psoriasis. The examiner noted the following pathology reports: an October 2009 right lower leg biopsy showed psoriasiform dermatitis, consistent with psoriasis; a May 2004 left calf biopsy showed psoriasiform dermatitis and the differential diagnosis included psoriasis vs mycosis fungoides; a January 2001 right hand biopsy showed psoriasiform hyperplasia and parakeratosis with rare neutrophils most consistent with psoriasis; a September 2000 left forearm and left shin biopsy showed actinic keratosis; a June 2000 penis biopsy showed epidermal reactive dermatitis and hyperkeratosis with acanthosis, lichenoid band absent, no definitive findings of psoriasis present; and an October 1998 penis biopsy showed lichenoid inflammatory infiltrate with orthokeratosis and occasional parakeratosis, the differential diagnosis included lichen planus without any atypia or psoriasiform changes present.

The examiner noted that the Veteran's psoriasis had been treated with Adalimumab (immunosuppressive), Clobetazol (corticosteroid), and Calcipotriene Acetonide (corticosteroid) in the past 12 months. On examination, the examiner found patches of white scaling and cracking skin on the shaft and corona of the penis and scrotal area; large dry, scaly patches on the left lateral distal leg and the right lateral leg; smaller patches on both knees and the left elbow; and small discrete areas on both legs and arms consistent with post-inflammatory hyperpigmentation. The face, scalp, neck, and hands were clear. The examiner found that this condition affected less than 5 percent of exposed areas and more than 5, but less than 20, percent of total body areas. The diagnoses were lichen planus (service-connected) and psoriasis. The examiner noted that lesions of lichen planus appeared similar in appearance to the psoriatic plaques, and there were reports in medical literature of the co-existence of these two relatively common conditions. The examiner found no functional impairment caused by the skin condition. No photographs were taken.

In a submission dated in February 2010, the Veteran raised doubts about the adequacy of the December 2009 examination. He noted that he only saw the doctor for five minutes, and she never examined his face, neck, hands, feet, or thighs. He indicated that he suffered from frequent flare-ups of lichen planus, which covered all of his body in select areas. He noted that he also lost time from work due to this condition.

In a VA treatment record dated in February 2010, the Veteran reported a chronic rash which had been progressing. He indicated that he wore a plastic compression suit to help control the itching. The assessment was psoriasis. In April 2010, the dermatologist noted the Veteran had plaque psoriasis for many years, which was treated with Humira for the past three or four years. The dermatologist noted that the Veteran was also using topical Lidex and clobetasol to the lesions on his legs, and Protopic on his genital lesions once to twice daily. The Veteran reported that his psoriasis was flaring on his legs, and the lesion on his penis would not go away. On examination, there were scattered pink plaques with white scale on the bilateral lower legs, with a few smaller areas on the bilateral thighs and pink patches with scale on the penis, mainly glans. There were no trunk or face lesions. The assessment was psoriasis, covering approximately 10 to 15 percent body surface area, including genitals. The dermatologist noted that the Veteran continued to have recalcitrant lesions despite consistent therapy. In August 2010, the Veteran noted that he was currently on Humira, and had been doing well with a few waxing and waning lesions on his extremities for a few months. On examination, there were psoriatic plaques on the lower extremities and brown macules and papules on the trunk and extremities. The assessment was psoriasis, covering 10 percent body surface area.

In June 2014, the Board remanded the Veteran's claim for another VA examination to address the current nature and severity of his service-connected lichen planus. The Board requested that the examiner reconcile the diagnoses of lichen planus and psoriasis, and to report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder only.

In a VA treatment record dated in August 2014, the dermatologist noted a history of plaque psoriasis being treated with Enbrel since 2013 and multiple different topical including Clobetasol, Amlactin, TAC, Sal acid, Dovonex, Cordran tape, and Protopic. The dermatologist noted that the Veteran also used Humira and MTX in the past, which were not effective. The Veteran noted worsening skin lesions, notably on his bilateral lower extremities. He noted the bilateral elbow plaques had slightly improved, and were less thin in nature. On examination, there were multiple thick erythematous plaques with overlying white silvery scale involving the bilateral lower and upper extremities (elbows, knees, lower legs, and feet). The assessment was plaque psoriasis, covering 10 percent body surface area.

The Veteran was afforded a VA examination in September 2014. The examiner noted a history of plaque psoriasis being treated with Enbrel since August 2013 and Humira since December 2008. The examiner noted that MTX was added, as he was not having great improvement. The examiner noted that the Veteran was also currently being treated with a combination of topicals (Clobetasol, Am Lactin, Dovonex, Cordran, and Protopic). The Veteran reported persistent plaques of his elbows, knees, and lower legs. He denied any involvement of his umbilicus, buttocks, or lower back. There were no other skin complaints. On examination, there were scattered post-inflammatory hyperpigmented patches over the lower legs and arms; well-demarcated thin hyperpigmented excoriated plaques on the lower legs; hyperpigmented thick, scaly plaques on the elbows; and nail thickening and dystrophy. The examiner noted a diagnosis of plaque psoriasis, covering 10 to 15 percent of body surface area (less than 10 percent of exposed area and less than 5 percent of exposed area). The examiner noted the psoriasis was well-controlled on Enbrel since August.

In a VA treatment record dated in October 2014, the dermatologist noted plaque psoriasis for several years. The dermatologist noted it was managed w/ humira, then switched to Embrel. The Veteran reported worsening of psoriasis in past few visits. He started on Soriatane in combination with Embrel in August 2014. The Veteran was currently on Embrel & topical medications. He noted his psoriasis had good and bad days, and bothered him greatly. On examination, there were hyperpigmented plaques with overlying white/silvery scale on extensor surfaces (elbows, LEs primarily), and nail dystrophy on all fingernails. The assessment was plaque psoriasis, covering 10 to 15 percent of body surface area.

On VA examination in April 2015, the examiner noted a diagnosis of lichen planus. The examiner noted that per the Veteran "it" started on active duty. She noted that the Veteran went in because he saw something on his elbows, which then went to his groin area and the head of his penis, his thighs, knees, and legs. The Veteran reported that it spread fairly quickly, and at times is worse during flare-ups. The Veteran's biggest complaint regarded the itching. The examiner noted that a VA examination dated in April 1983 revealed a papulosquamous rash on the glans penis, and a 1 inch diameter dry grayish appearance on the skin on each elbow. She noted that the diagnosis was papulosquamous rash glans penis. The examiner noted that in a dermatology consultation dated in March 1983, the diagnosis was lichen planus; the dermatologist indicated that he could not rule out psoriasis although there were no other findings of psoriasis. The examiner found that a skin biopsy of the penis dated in October 1998 revealed lichenoid inflammatory infiltrate with orthokeratosis and occasional parakeratosis, and the differential diagnosis included lichen planus. There was no atypia or psoriasiform changes present.

The examiner found that the Veteran did not have any systemic manifestations due to any skin diseases. She noted that the Veteran had been treated with oral or topical medications for his psoriasis, but not his lichen planus in the past 12 months. The examiner found that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for papulosquamous disorders. The examiner found lichen planus on the glans penis (wrinkled, mildly erythematous appearance). She indicated that the lichen planus affected less than 5 percent of total body area, and 0 percent of exposed areas. She noted that the Wickham striae seen on a previous examination was not present. The examiner indicated that the remainder of the Veteran's skin disease was not due to lichen planus. She explained that a flare of lichen planus would only include the glans penis; she referred to the original VA dermatology examinations in 1983. The examiner indicated that the Veteran's skin condition did not impact his ability to work.

In December 2015, the Veteran submitted a copy of photographs of the skin condition located on his right knee, right leg, left leg, right thigh, left thigh, left knee, groin, penis head, left elbow, right elbow, feet (big toes), back, and back of his head.

      Analysis

At the outset, the Board notes that prior to the August 30, 2002, final regulatory amendment to 38 C.F.R. § 4.118, revising the rating schedule for skin conditions, the Veteran's lichen planus (formerly papulosquamous rash of the penis) was evaluated as 50 percent disabling under Diagnostic Code 7806 for ulceration, extensive exfoliation, or crusting with systemic or nervous manifestations, or an exceptionally repugnant condition. The schedule change of August 30, 2002, no longer allows for an evaluation of 50 percent for the service-connected lichen planus, which is now more properly evaluated under the new Diagnostic Code of 7822. The new evaluations that may be assigned for this condition under Diagnostic Code 7822 are graduated in the following order: 0, 10, 30, and 60 percent. An evaluation of 60 percent is warranted for evidence showing more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic medications or intensive light therapy required during any 12-month period. 

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's lichen planus disability picture more nearly approximates the rating criteria for a 60 percent disability rating - the highest disability rating available under DC 7822.  

The Board acknowledges that the Veteran has been variously diagnosed with lichen planus and psoriasis, and the record contains conflicting evidence regarding the location and treatment for the Veteran's service-connected lichen planus. 
The VA treatment records show treatment for "plaque psoriasis" with Enbrel (immunosuppressant) since August 2013 and Humira (immunosuppressant) since December 2008. The records also show that the Veteran's skin condition has been treated with a combination of topicals (Clobetasol, Am Lactin, Dovonex, Cordran, and Protopic). The Veteran has contended that his service-connected lichen planus (formerly papulosquamous rash of the penis) has spread to various other parts of his body and these manifestations and treatments encompass his service-connected skin disorder. However, there is a question as to whether any of these treatments have specifically been for the Veteran's service-connected lichen planus or solely for his nonservice-connected psoriasis. 

Although the VA examiners have acknowledged constant systemic and immunosuppressive treatment for a skin condition, they have indicated that all treatment has been for the Veteran's nonservice-connected psoriasis, and not his service-connected lichen planus. Interestingly, none of the examiners have indicated any specific treatment for the Veteran's service-connected lichen planus. In particular, the April 2015 examiner noted that the Veteran had been treated with oral or topical medications for his psoriasis in the past 12 months, but not his lichen planus. The examiner then indicated that the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for papulosquamous disorders. The examiner found lichen planus on the glans penis (wrinkled, mildly erythematous appearance) and indicated that the remainder of the Veteran's skin disease was not due to lichen planus. She referred to the original VA dermatology examinations in 1983 and explained that a flare of lichen planus would only include the glans penis.  Other VA examiners have found lichen planus on the penis and bilateral distal legs, and psoriasis in all other locations. 

However, even assuming that the Veteran's service-connected lichen planus only affects the penis and groin area, the Board is unable to differentiate whether the medications prescribed throughout the appeal period are solely for the Veteran's nonservice-connected psoriasis or whether they are also used to treat his service-connected lichen planus affecting his groin area. In other words, although the VA treatment records note prescriptions for various medications to treat the Veteran's "psoriasis," these records suggest that these constant or near-constant systemic medications are also prescribed for the skin condition on the Veteran's penis and groin area, and not solely the manifestations of psoriasis on other body parts. The Veteran has been prescribed several constant systemic medications for his skin condition, and the evidence suggests that these medications were used to treat the skin condition affecting the Veteran's penis. For example, in a VA treatment record dated in September 2007, the dermatologist noted difficult to control psoriasis largely affecting the genitals. The dermatologist noted treatment with many topical and oral therapies, including MTX, Soriatane, and most recently, Enbrel. The dermatologist noted that the Veteran had been on Enbrel since May 2007 when the rash began to spread down the penile shaft. She noted that the rash was still spreading, and now affected the scrotum. Additionally, in April 2010, a dermatologist noted that the Veteran was using Protopic (a topical immunosuppressant) on his genital lesions once to twice daily. The VA treatment records have consistently lumped the skin condition located on the Veteran's penis and groin area with his psoriasis located on other body parts when discussing symptomatology and treatment.

In light of the foregoing conflicting medical evidence, the Board finds that the constant systemic medications prescribed throughout the appeal period have been used to treat the Veteran's service-connected lichen planus located on his penis and groin area. Although the medications have presumably been prescribed to treat the Veteran's "psoriasis," it appears that the Veteran's treating dermatologists have included the skin condition located on the Veteran's penis as part of the Veteran's "psoriasis" condition. In this regard, the Board notes that the December 2009 VA examiner indicated that lesions of lichen planus appeared similar in appearance to the psoriatic plaques. The Board notes further that the VA examiners have consistently found that the skin condition located on the penis was lichen planus, and have never indicated the possibility of the presence of a separate skin condition of psoriasis on the penis as well. Resolving all doubt in favor of the Veteran, the evidence establishes that the service-connected lichen planus involved constant or near-constant systemic medications during any 12-month period. As such, the maximum 60 percent rating under DC 7822 is warranted.  

The Board has considered assigning a disability rating under other diagnostic codes, including Diagnostic Codes 7800 (scars or disfigurement on the head, face, and neck), 7801 (deep and nonlinear scars), 7802 (superficial and nonlinear scars), 7804 (unstable or painful scars), 7805 (other scars or effects of scars), 7817 (exfoliative dermatitis or erythroderma), and 7820 (infections of the skin not listed elsewhere).  However, a disability rating higher than 60 percent is not available under Diagnostic Codes 7801 through 7805; the record lacks evidence that the Veteran ever had erythroderma or exfoliative dermatitis to the degree required for a disability rating above 60 percent under Diagnostic Code 7817 or disfigurement of the head, face, or neck to the degree required for a disability rating above 60 percent under Diagnostic Code 7800; and Diagnostic Code 7820, like Diagnostic Code 7813, instructs that infections of the skin not listed elsewhere be rated under a different diagnostic code, depending on the predominant disability, which would again be Diagnostic Code 7822. 

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's lichen planus are specifically contemplated by the schedular criteria.  For instance, the Veteran's service-connected lichen planus is manifested by patches of white scaling and cracking skin on the shaft and corona of the penis and scrotal area, requiring constant or near-constant systemic medication.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran has consistently reported working full-time at the United States Postal Service. Although he has indicated that he has missed some time from work due to his skin condition, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected lichen planus has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to a disability rating of 60 percent, but no higher, for lichen planus is granted, subject to the laws governing payment of benefits.


REMAND

In a January 2015 rating decision, the RO, in relevant part, denied entitlement to an initial compensable rating for PFB; and entitlement to service connection for valvular heart disease and CFS. In April 2015, the Veteran filed a notice of disagreement with respect to the above-mentioned issues. As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:


   A Statement of the Case should be issued for the 
claim of entitlement to an initial compensable rating for PFB; the claim of entitlement to service connection for valvular heart disease; and the claim of entitlement to service connection for CFS. The Veteran is advised that the Board will only exercise appellate jurisdiction over his claims if he perfects a timely appeal.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


